John B. Robbins, Chief Judge, dissenting. I disagree with the prevailing opinion of this court, which today holds that Mrs. Vivian Kimble’s accidents were tantamount to intentional misconduct and render her ineligible for unemployment compensation benefits. Mrs. Kimble was employed by Willis Shaw Express as a long-distance truck driver. In the words of Allen Roller, vice president of Shaw’s human resources and safety departments, “She delivered freight to all forty-eight states,” in a “semi-tractor trailer.” The record does not reflect the distance Mrs. Kimble drove her tractor-trailer rig during the nine months that she worked for Shaw, or the number of miles that the driver of an eighteen-wheeler could reasonably be expected to drive without experiencing an accident. We only know that Mrs. Kimble was involved in a total of five accidents over the course of her employment, with the last accident triggering her discharge. There is a significant difference between the misconduct that disqualifies a worker from unemployment compensation and mere unsatisfactory job performance. I will not repeat here the definition of “misconduct” for purposes of unemployment compensation inasmuch as the prevailing opinion has quoted the definition we gave this term in Rucker v. Director, 52 Ark. App. 126, 915 S.W.2d 315 (1996). It must be noted, however, that misconduct involves an element of intent. Fulgham v. Director, 52 Ark. App. 197, 918 S.W.2d 186 (1996). The prevailing opinion emphasizes that the accidents in which Mrs. Kimble was involved were “preventable” and that Mrs. Kimble admitted fault. Just because an accident is “preventable,” i.e., in hindsight something could have been done differently and the accident would not have happened, does not alter the fact that the accident was only an accident. It was not disputed that Mrs. Kimble had the five accidents. Mrs. Kimble testified, however, that they were “just that, they were accidents. . . . They were my fault accidents, but they were, there was nothing willful on my part.” Mr. Roller also testified that Mrs. Kimble “wasn’t intentionally trying to have the accidents,” and that “Vivian’s a real fine person, but we just had to make the decision because of the number of preven tables.” Shaw Express may have acted prudently and reasonably in deciding to terminate Mrs. Kimble from employment as a long distance truck driver because she may be a poor driver. However, there is simply no substantial evidence to support a determination by the Board of Review that Mrs. Kimble’s conduct was tantamount to an intentional disregard of her employer’s interest so as to label her job performance “misconduct.” I would reverse and remand this case to the Board of Review with directions that Mrs. Kimble be awarded unemployment compensation benefits. Neal, J., joins in this opinion.